Citation Nr: 0335335	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By decision dated in June 1991, the Board denied the 
veteran's claim for residuals of rheumatic fever.  In 
February 1997, he filed to reopen his claim.  A hearing was 
held in December 1999 before the undersigned Veteran Law 
Judge sitting in Washington, D.C.  A transcript of the 
hearing testimony has been associated with the claims file.  
By decision dated in March 2000, the Board reopened the 
veteran's claim and remanded the claim for additional 
development.  The claim was again remanded in June 2001.

Thereafter, in a February 2002 decision, the Board denied the 
veteran's claim.  He appealed this decision to the United 
States Court of Appeals for Veterans Claims (Veterans Claims 
Court).  In June 2003, the Veterans Claims Court vacated the 
Board's February 2002 decision and remanded the case for 
further consideration.


REMAND

Based on the remand from the Veterans Claims Court, the Board 
finds that further medical development is in order.  
Specifically, a medical opinion is needed to determine 
whether the reference to a "slight friction rub" in 
September 1946 was evidence of an in-service heart murmur.  
Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claim.  The RO should attempt to 
obtain copies of treatment records from 
all sources identified.

3.  Thereafter, the records in this case 
should be referred to an appropriate 
medical specialist for an opinion as to 
whether a slight friction rub is 
consistent with a heart murmur.  
Specifically, the specialist should be 
asked to address the following questions:

?	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the reference to a "slight 
friction rub" reported in September 
1946 was evidence of an in-service 
heart murmur?

?	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the diagnosis of acute 
pleuritis in September 1946 was 
evidence of an in-service heart 
murmur?

?	Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's current 
cardiovascular disorder is related 
to the "slight friction rub" or 
acute pleuritis reported in 
September 1946, or any in-service 
febrile illnesses, variously 
diagnosed as naso-pharyngitis, 
bronchitis, reaction to vaccines, or 
upper respiratory infection?

The physician should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the physician.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

